224 F.2d 556
Petition for Naturalization of Edwardo CORONADO, Appellant.
No. 266.
Docket 23470.
United States Court of Appeals Second Circuit.
Argued April 15, 1955.
Decided May 12, 1955.

Jeanette Kaye Johnson, New York City (Rhea Josephson, New York City, of counsel), for appellant.
Leonard P. Moore, Brooklyn, N. Y. (Edgar G. Brisach, Margaret E. Millus, Brooklyn, N. Y., Louis Steinberg and Max Blau, New York City, of counsel), for appellee.
Before FRANK, MEDINA and STALEY, Circuit Judges.
PER CURIAM.


1
Affirmed on Judge Rayfiel's opinion, D.C., 132 F.Supp. 419.